Citation Nr: 9920982	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  94-18 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than December 3, 
1992, for the grant of a permanent and total disability 
evaluation for pension purposes.

2.  Whether the original rating evaluation of 30 percent 
disabling increased to 50 percent disabling for post-
traumatic stress disorder (PTSD) was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from December 1965 until 
October 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1992, 
from the Montgomery, Alabama, regional office (RO) of the 
Department of Veterans Affairs (VA) which awarded a permanent 
and total disability evaluation for pension purposes, with an 
effective date of December 3, 1992.  

This matter also arises from a May 1994 rating decision which 
granted service connection for PTSD, and a 30 percent 
disability evaluation was assigned following a 100 percent 
temporary total disability rating based on hospitalization 
for PTSD.  In August 1994, the appellant expressed 
disagreement with the 30 percent rating.  After consideration 
of additional medical evidence, a 50 percent disability 
evaluation was assigned by rating action of February 1995.

The Board determined in November 1996 that the issue of an 
increased disability evaluation for PTSD is on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993)( A rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal.")  The Board remanded this issue in 
November 1996 for the RO to issue a supplemental statement of 
the case including a summary of the applicable laws and 
regulations, with appropriate citations and discussion, 
concerning the evaluation of the appellant's service-
connected PTSD as required by 38 C.F.R. § 19.29 (1995).  The 
Board further instructed the RO to seek clarification from 
the veteran, specifically, to ask the veteran if he desired 
to withdraw the issue of an increased evaluation for PTSD 
from further appellate consideration.

Subsequently, having complied with the instructions on 
Remand, the RO returned the case to the Board for appellate 
review.  However, the issue of entitlement to an original 
rating assignment greater than 30 percent disabling increased 
to the current 50 percent disability rating is not ready for 
appellate review and will be discussed in the Remand section 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran suffered a stroke on March 24, 1992 and was 
hospitalized.  

3.  A claim for disability compensation was received in June 
1992.  A claim for nonservice-connected pension was 
specifically excluded.  

4.  A claim for nonservice-connected pension benefits was 
received on December 3, 1992.  

5.  Evidence of record shows the veteran was so disabled he 
was precluded by a disability from applying for disability 
pension for a period of at least 30 days beginning on the 
date on which the veteran became permanently and totally 
disabled.


CONCLUSION OF LAW

Entitlement to an effective date of March 24, 1992, for the 
grant of a permanent and total disability evaluation for 
pension purposes is warranted.  38 U.S.C.A. §§ 5110(a), 
5110(b)(3)(B); 38 C.F.R. § 3.400, 3.400(b)(ii)(B) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue is whether appellant is entitled to an earlier 
effective date for the permanent and total disability rating 
for nonservice-connected purposes.  In a rating decision in 
December 1992, the RO determined that the veteran was 
entitled to nonservice pension benefits effective the date of 
his claim for pension received December 3, 1992.  The veteran 
disagreed with the effective date assigned and claimed that 
the effective date should be June 26, 1992, the date of his 
original claim.  He claimed that he thought the original 
filing in June 1992 was for service connected compensation 
and for nonservice-connected pension.  

The veteran's original claim received in June 1992 has no 
information provided for the Section headed "IF YOU CLAIM TO BE 
TOTALLY DISABLED", Items 29A through 32E, and there is a line 
drawn diagonally across the section.  Further, there was no 
information provided for the Section headed "INCOME RECEIVED AND 
EXPECTED FROM ALL SOURCES" and a diagonal line drawn across the 
section.  The form indicates that Items 34A through 39B 
should be completed only if application is made for 
nonservice-connected pension.  

The veteran acknowledges, through his representative, that 
his original application filed in June 1992 did have a line 
though those portions relative to pension claims, i.e., items 
29A through 40.  He contends, however, that when the 
information relative to pension claims was provided in 
December 1992, such additional evidence should have been 
considered in connection with the original application.  He 
claims that this evidence was submitted within the time limit 
of one year provided to complete an original application 
under 38 C.F.R. § 3.109.  He seeks an effective date 
coincident with the date of his original application.  

In a claim, the benefit sought must be identified.  VA "is 
not automatically required to treat every compensation claim 
as also being a pension claim or vice versa."  See Stewart 
v. Brown, 10 Vet. App 15 (1997).  The Board finds that there 
is nothing in the original claim application which VA could 
construe as being an application for pension in addition to 
an application for service-connected compensation.  The Board 
does not find that it was an incomplete application for which 
the provisions of 38 C.F.R. § 3.309 would allow a one year 
time period to complete the application.  There was no 
evidence in, or submitted with, the application which VA 
could construe as a claim for the other benefit, a pension 
claim.  Not only was the necessary information not provided 
but a line was drawn through these sections, clearing 
indicating that there was no intent to complete the items 
relating to an application for pension. 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (1998).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim re-opened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim re-opened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1998).

An exception to this general rule is provided in a case where 
the veteran 

is permanently and totally disabled and ... is 
prevented by a disability from applying for 
disability pension for a period of at least 30 
days beginning on the date on which the veteran 
became permanently and totally disabled.

38 U.S.C.A. § 5110(b)(3)(B).

Extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim.  38 C.F.R. § 3.400(b)(ii)(B).  In such a case, the 
effective date of the pension shall be "the date on which 
the veteran became permanently and totally disabled, if the 
veteran applied for a retroactive award within one year of 
such date."  Otherwise, the effective date of the award will 
be the date of application.  38 U.S.C.A. § 5110(b)(3)(B). 

When the veteran requested disability pension benefits within 
a year of becoming totally disabled, the record does not show 
that he requested retroactive pension benefits.  Although the 
veteran is not claiming that he is filing for a retroactive 
award within one year from the date on which the veteran 
became permanently and totally disabled, we have considered 
whether entitlement to an earlier effective date is warranted 
under the provisions of 38 C.F.R. § 3.400(b)(ii)(B). 

The evidence of record, including records secured from the 
Social Security Administration, shows that the veteran 
suffered a stroke on March 24, 1992, and was hospitalized at 
the Northeast Alabama Regional Medical Center from that date 
until April 3, 1992.  At the time of discharge, medication 
was prescribed for his heart condition, dizziness and severe 
headache.  The record also shows that he had double and 
triple vision in his left eye.  He was then admitted on 
Monday, April 6, 1992, to the VA Medical Center at Tuscaloosa 
for rehabilitation and received a regular discharge from that 
facility on April 23, 1992.  The record shows that the 
veteran had extensive hospitalization for 29 days that 
prevented him from applying for disability pension.  This is 
one day short of the full 30 days.  However, the slight break 
in days hospitalized occurred over a weekend and, even if his 
condition had permitted it, he would not have been able to 
file a claim during the weekend.  The evidence of record 
shows that the veteran was prevented by a disability from 
applying for disability pension for a period of at least 30 
days beginning on the date on which the veteran became 
permanently and totally disabled.  The veteran's claim for 
pension was received within one year of that date.  
Accordingly, the effective date of the pension is the date on 
which the veteran became permanently and totally disabled, 
March 24, 1992.  



ORDER

An effective date of March 24, 1992, for the grant of a 
permanent and total disability evaluation for pension 
purposes is granted.


REMAND

The veteran is appealing the original assignment of a 
disability rating.  The Board notes that the issue had been 
previously framed as entitlement to an increased evaluation 
for PTSD; however, our review finds that the evaluation with 
which the veteran expressed disagreement was the original 
rating evaluation.  Therefore, the issue on appeal is 
entitlement to an original rating evaluation greater than 30 
percent increased to the current 50 percent disability 
evaluation or whether the original 30 percent rating 
evaluation increased to the current 50 percent disability 
evaluation was proper.  See Fenderson v. West, 12 Vet. App. 
119 (1999) . 

The United States Court of Appeals for Veterans Claims (prior 
to March 1, 1999, the U. S. Court of Veterans Appeals) 
(Court) held that when a claimant was awarded service 
connection for a disability and subsequently appealed the 
RO's initial assignment of a rating for that disability the 
claim continued to be well grounded as long as the rating 
schedule provided for a higher rating and the claim remained 
open.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Accordingly, the Board finds the claim to be well-grounded.

As set forth in the Introduction, this matter arises from a 
May 1994 rating decision which granted service connection for 
PTSD, and a 30 percent disability evaluation was assigned 
following a 100 percent temporary total disability rating 
based on hospitalization for PTSD.  In August 1994, the 
appellant expressed disagreement with the 30 percent rating.  
After consideration of additional medical evidence, a 50 
percent disability evaluation was assigned by rating action 
of February 1995. 

On a claim for an original or an increased disability rating, 
the appellant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation.  Therefore, 
such a claim, as is the case here, remains in controversy 
where less than the maximum available benefit is awarded.  
The Board found that the issue of an increased disability 
evaluation for PTSD was on appeal and remanded this issue in 
November 1996 for the RO to issue a supplemental statement of 
the case including a summary of the applicable laws and 
regulations, with appropriate citations and discussion, 
concerning the evaluation of the appellant's service-
connected PTSD as required by 38 C.F.R. § 19.29 (1995).  The 
RO was also to ask the veteran if he desired to withdraw the 
issue of an increased evaluation for PTSD from further 
appellate consideration.

By letter dated January 27, 1997, the RO inquired if the 
veteran desired to withdraw the issue of an increased 
evaluation for PTSD from further appellate consideration.  
The veteran's reply was received on February 5, 1997, in 
which he advised that he did wish to continue the issue of an 
increased evaluation for his PTSD, presently rated 50 percent 
.  

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely Notice of Disagreement 
to a rating decision denying the benefit sought, and a timely 
Substantive Appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).  "Jurisdiction does indeed 
matter, and it is not 'harmless' when the VA during the 
adjudication process fails to consider the threshold 
jurisdictional issues."  McGinnis v. Brown, 4 Vet. App. 239, 
244 (1994).  

An appeal to the Board consists of a timely filed notice of 
disagreement to the rating decision, and a timely filed 
substantive appeal in response to the statement of the case. 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (1998).  
The claimant has one (1) year from the date of notification 
of the rating decision to file a notice of disagreement to 
initiate the appeal process.  38 U.S.C.A. § 7105(b)(1) (West 
1991).  A statement of the case is then forwarded by the RO 
to the claimant. 38 U.S.C.A. § 7105(d)(1) (West 1991); 38 
C.F.R. § 19.30 (1997).  In order to complete the appeal, the 
claimant must then file a substantive appeal with the RO 
within sixty (60) days of the mailing date of the statement 
of the case, or within the remaining time, if any, of the one 
year period beginning on the date of notification of the 
rating decision, if such remaining time is greater than sixty 
(60) days.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 
20.302(b) (1997).  See also Roy v. Brown, 5 Vet. App. 554, 
556 (1993).

A substantive appeal consists of a properly completed VA Form 
9 (formerly Form 1-9), "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  If the statement of the case addressed several 
issues, the substantive appeal must either indicate that the 
appeal is being perfected as to all of those issues or must 
specifically identify the issues being appealed.  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination.  The Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take so as to perfect an 
appeal.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 
20.202 (1998).  An application for review shall not be 
entertained unless it is in conformity with this chapter.  
38 U.S.C.A. § 7108 (West 1991).

The RO issued a supplemental statement of the case on January 
14, 1999, on the issues of earlier effective date of 
entitlement to pension and evaluation of PTSD evaluated as 30 
percent disabling effective from April 1, 1993 and 50 percent 
effective from August 23, 1994.  The RO advised the veteran 
that it contained changes or additions to the original 
statement of the case of January 19, 1993, and the 
supplemental statement of the case dated February 12, 1993.  
The RO also advised that a response at that time was 
optional.  However, our review finds that the issue of 
evaluation of PTSD had not been included in the earlier 
issued statements of the case.  In fact, the rating decision 
assigning the 30 percent evaluation was in May 1994 and the 
veteran's notice of disagreement on the PTSD evaluation was 
received in August 1994, well after the time of the issuance 
of the referenced statements of the case.  

The Board finds that the veteran has not perfected his appeal 
by filing a substantive appeal on the issue of the evaluation 
of his PTSD after receipt of the supplemental statement of 
the case.  However, although the veteran has not perfected 
his appeal, the statement of the case mailed to the veteran 
was deficient.  He was not properly advised by the January 
14, 1999 cover letter to the supplemental statement of the 
case that he needed to do so.  Thus, further development must 
be undertaken before the Board can adjudicate this matter. 

The veteran, through his representative, points out that the 
most current examination performed in conjunction with the 
veteran's service connected PTSD is dated in July 1995 and 
requests that a new examination be afforded the veteran 
citing to Olson v. Principi, 3 Vet. App. 480, 482 (1992) 
(where the evidence does not adequately evaluate the current 
state of the condition, the VA must provide a new 
examination). 

In Fenderson, the Court determined that the rule that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance, does not apply 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, the 
Court acknowledged the practice of "staged ratings", 
whereby separate ratings can be assigned for separate periods 
of time based on facts found.  

Because the record before the Board contains no evidence of 
the current level of the veteran's service-connected 
disability, fulfillment of the VA duty to assist includes 
"the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability is a fully informed one."  Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, a 
medical examination for the purpose of determining the 
current level of the veteran's service-connected disability 
must be conducted before the claim can fairly be adjudicated.  
The examiner should have the veteran's full claims file 
available for review, and should express an opinion as to the 
level of disability caused by the veteran's service-connected 
condition. 

In addition, during the pendency of this appeal, amendments 
were made to regulatory provisions that impact on claims for 
service connection for post-traumatic stress disorder.  On 
October 8, 1996, VA issued a final rule amending that portion 
of its Schedule for Rating Disabilities pertaining to mental 
disorders.  61 Fed. Reg. 52, 695 (Oct. 8, 1996).  The revised 
regulations took effect on November 7, 1996.  In light of the 
amendments to the portion of the rating schedule pertaining 
to mental disorders, including PTSD, the appellant's claim 
should be adjudicated under the version of the regulation 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Accordingly, for the above stated reasons, the claim is 
remanded to the RO for the following development:

1.  The RO should issue a supplemental 
statement of the case in accordance with 
38 C.F.R. § 19.29 as would appropriately afford 
a legal basis underlying the staged ratings for 
the original disability evaluation for the 
appellant's service-connected PTSD.  The RO 
should discuss the veteran's entitlement to an 
initial rating greater than 30 percent 
disabling for the period from April 1, 1993 to 
August 22, 1994, and greater than 50 percent 
disabling for the period from August 23, 1994 
under both the old and revised regulations.  
The veteran should then be afforded 60 days in 
which to perfect an appeal to the Board by 
filing a substantive appeal pursuant to 
38 C.F.R. § 20.202.  

2.  The appellant should be afforded a VA 
psychiatric examination for PTSD; all indicated 
studies should be performed.  After a review of 
the examination findings and the entire 
evidence of record, the psychiatrist should 
provide a diagnosis concerning PTSD.  If more 
than one psychiatric disorder is diagnosed, the 
examiner should state which symptomatology is 
associated with which disorder.  If certain 
symptomatology cannot be disassociated from one 
disorder or another, it should be specified.  
The examiner should assign a numerical code 
under the Global Assessment of Functioning 
Scale (GAF) for PTSD and a definition of the 
numerical code assigned.  See Thurber v. Brown, 
5 Vet. App. 119 (1993).

3.  When the aforementioned development has 
been accomplished, the RO should review the 
examination report to ensure that it is in 
compliance with this remand, including all 
requested findings.  If not, the report should 
be returned to the examiner for remedial 
action.

4.  Thereafter, the RO should review all the 
evidence and the award of compensation to the 
appellant, at the level demonstrated by the 
evidence of record.  The RO should specifically 
consider the veteran's entitlement to an 
initial rating greater than 30 percent 
disabling for the period from April 1, 1993 to 
August 22, 1994, and greater than 50 percent 
disabling for the period from August 23, 1994 
under both the old and revised regulations.  
The RO should apply the regulatory criteria 
most favorable to the veteran.  Karnas, 1 Vet. 
App. at 313.  

5.  If any of the benefits sought on appeal 
remain denied, a supplemental statement of the 
case should be furnished to the appellant and 
his representative.  It should treat the claim 
as disagreement with the original rating 
awarded, include a summary of the applicable 
laws and regulations with appropriate citations 
and a discussion of the evidence.  They should 
be afforded a reasonable period of time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  No opinion, either legal or 
factual, is intimated as to the merits of the appellant's 
claim by this REMAND.  He is not required to undertake any 
additional action until he receives further notification from 
VA.  However, while this case is in REMAND status, the 
appellant is free to submit additional evidence and argument 
on the question at issue.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03. 





		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

